Case 1:21-cv-01785-AT Document 27

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

OFF-WHITE LLC,

Plaintiff,
-against-

ABBYFASHION STORE, ALIBANG STORE,
ASTCASE STORE, BEQING VLEAP
TECHNOLOGY CO., LTD., BOBOANER,
CHANGSHA DAHUAN ELECTRONIC
TECHNOLOGY CO., LTD., CHANGZHOU
FLEXI ELECTRONIC Co., LTD., DISENY
STORE, DONGGUAN BEST CRAFTS CO.,
LTD., DONGGUAN CHENGYUAN INDUSTRY
INVESTMENT Co., LTD., DONGGUAN
HUANGJIANG JINLIANGTANG HARDWARE
FACTORY, DONGGUAN LINKAIZ CRAFTS &
GIFTS CO., LTD., ESRA STICKERS , FIREBIRD
GIFTS (DONGGUAN) CO., LTD.,
GENTLENESS STORE, GUANGZHOU FINCH
GARMENTS CoO., LTD., GUANGZHOU UMEKING
TRADING CO., LTD., GUANGZHOU

WELIE RIBBON CO., LTD., GUANGZHOU XIN
HO YI CRAFTS LIMITED, HAINING LONGNA
TEXTILE CO., LTD., HANGZHOU LIN'AN
ORIGIN TRADING CO., LTD., HUIS2028
STORE, LOVE HEALTH LOVE YOURSELF,
NANJING RARLON PET PRODUCTS CO.,
LTD., OLIVIA'S ACCESSORIES , SHENZHEN
CHUANGXINGMING TECHNOLOGY
LIMITED, SHENZHEN DEFAN TECHNOLOGY
CO., LTD., SHENZHEN DINGTU ELECTRONIC
TECHNOLOGY Co., LTD., SHENZHEN
MANHUI TECHNOLOGY CO., LTD.,
SHENZHEN SHANEN ELECTRONIC
COMMERCE COo., LTD., SHENZBEN
SHENGYUAN TECHNOLOGY CO., LTD.,
SHENZHEN SHENGZERONGXIN TRADING
CO., LTD., SHENZHEN SPEED TREND
TECHNOLOGY CO., LTD., SHENZHEN YINO
INFORMATION TECHNOLOGY CO., LTD.,
SHOP5056237 STORE, SHOP5066383 STORE,
SHOPS134031 STORE, SHOP5361044 STORE,
SHOP5781767 STORE, SHOP5795644 STORE,
SHOP5831326 STORE, SHOP5870398 STORE,

 

 

Filed 03/22/21 Page 1 of 2

FILED UNDER SEAL

21 Civ. 1785 (AT)

ORDER
Case 1:21-cv-01785-AT Document 27

SHOP910331278 STORE, SHOP910605011
STORE, SHOP910926020 STORE,
SHOP911100018 STORE, SHOP911115068
STORE, SHOP911167001 STORE,
SHOP911188155 STORE, SHOP911192222
STORE, SHOP911195003 STORE,
SHOP911234034 STORE, SHOP91 1258359
STORE, SHOP911259388 STORE,
SHOP911264193 STORE, SHOP911267085
STORE, SHOP911300207 STORE,
SHOP91 1342022 STORE, SHOP911375214
STORE, SHOP911422093 STORE,
SHOP91 1425145 STORE, TAOTAOKU STORE,
TOLLER BAG STORE, WOZIK STORE, XT02
STORE, YANG R STORE, YIWU CUDA
IMPORT AND EXPORT CO., LTD., YIWU MAY
STAR INTERNATIONAL TRADING CO., LTD.,
YIWU MIANYU E-COMMERCE FIRM, YIWU
WU TAI BELT CO., LTD., YIWU YINGYU
IMPORT & EXPORT CO., LTD., YUNFOOK
OFFICIAL, YUYAO NICO ELECTRONICS
FACTORY and ZHENGZHOU YMEI PET
PRODUCTS CO., LTD.,

Defendants.
ANALISA TORRES, District Judge:

By March 19, 2021, Plaintiff shall file with the Court, under seal, a status letter describing the
compliance or noncompliance of Defendants and third parties with the Court’s March 2, 2021 Order
and notify the Court whether the action may be unsealed.

By March 19, 2021, Plaintiff shall serve this order on Defendants using the same methods
authorized by the TRO. By March 22, 2021, Plaintiff shall provide the Court with proof of service.

SO ORDERED,

Dated: March 15, 2021
New York, New York

 

Filed 03/22/21 Page 2 of 2

O9-

 

~ ANALISA TORRES
United States District Judge
